Citation Nr: 1045208	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  07-40 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri

THE ISSUE

Entitlement to a disability rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
from a  
March 2007 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri, that continued 
a 30 percent rating for posttraumatic stress disorder (PTSD).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

Additional development is needed prior to further disposition of 
the claim for an increased rating in excess of 30 percent for 
PTSD.  The Veteran's most recent VA examination of his PTSD took 
place in January 2007.  In a March 2007 VA psych progress note, 
the Veteran indicated that his PTSD had worsened in severity 
since the date of the last VA examination.  The Veteran also 
reported an increase in overall anxiety.  In May 2009, the 
Veteran stated that his PTSD "keeps getting worse."  As such, 
VA is required to afford him a contemporaneous VA examination to 
assess the current nature, extent and severity of his service-
connected disability.  Palczewski v. Nicholson, 21 Vet. App. 174 
(2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-
95.

The most recent VA records in the claims file are dated in 
November 2007.  Because the Veteran has indicated that he has 
continued to receive regular treatment for his PTSD since that 
time, the Board finds that there are additional VA treatment 
records pertinent to the claim that are outstanding.  See May 
2009 Statement.  Because these may include records that are 
pertinent to the Veteran's claim for increased rating for PTSD, 
they should be obtained.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file 
records from the VA Medical Center in 
Leavenworth, Kansas, dated from December 2007 
to the present.  If no records can be found 
or further efforts to obtain the records 
would be futile, notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e).

2.  Afford the Veteran a VA psychiatric 
examination to determine the current level of 
occupational and social impairment due to the 
service-connected posttraumatic stress 
disorder.  The VA examiner should review the 
relevant evidence in the claims folder, as 
well as the Veteran's complaints and clinical 
findings.  All signs and symptoms of the 
service-connected PTSD should be reported in 
detail.

3.  Then, readjudicate the claim.  If action 
remains adverse to the Veteran, issue a 
supplemental statement of the case and allow 
the appropriate time for response.  
Thereafter, return the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
ROBERT E. O'BRIEN
 Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


